     Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 1 of 18



                  UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA




POLYSCIENCES,INC.,                  Civil Case No. 20-cv-03649-PBT

                Plaintiff,

     V.

JOSEPH T. MASRUD,

                Defendant.



 MATHEW GRIFFIN'S MEMORANDUM IN OPPOSITION TO POL YSCIENCES'
       MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
             Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 2 of 18



                                                   TABLE OF CONTENTS


I. BACKGROlJND .........................................................................................................................    1

II. GRIFFIN HAS ADEQUATELY COMPLIED WITH THE SUBPOENA ............................... 3

III. THERE IS NO BASIS FOR POL YSCIENCES' TO COMPEL FORENSICS ....................... 9

IV. POLYSCIENCES HAS NOT CONFERRED IN GOOD FAITH ......................................... 12

V. CONCLUSION ........................................................................................................................     14
              Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 3 of 18



                                                   TABLE OF AUTHORITIES




Bayer AG v. Betachem, Inc.,
   173 F.3d 188, 191 (3d Cir. 1999) ................................................................................................ 3
Disability Right Council v. Washington Metro. Transit Auth.,
   242 F.R.D. 139, 145-46 (D.D.C.2007) ....................................................................................... 9
Frank v. Honeywell Int'/, Inc.,
   No. 15-00172, 2015 U.S. Dist. LEXIS 106453, 2015 WL 4770965, at *4 (E.D. Pa. Aug. 12,
   2015) ........................................................................................................................................... 3
Hubbard v. Potter,
   247 F.R.D. 27,29-30 (D.D.C.2008) ............................................................................................ 9
In re Domestic Drywall Antitrust Litigation,
   300 F.R.D. 234,238 (E.D. Pa. 2014) .......................................................................................... 3
John B. v. Goetz,
   531 F.3d 448, 460-61 (6th Cir. 2008) .................................................................................... 9, 11
Kidwiler v. Progressive Palverde Ins.,
    192 F.R.D. 193, 196-97 (N.D.W.Va.2000) .............................................................................. 12
Treppel V. Biovail Corp.,
   249 F.R.D. 111, 117 (S.D.N.Y.2008) ........................................................................................ 9
Other Authorities

Sedona Conference, Sedona Principles, Third Edition, 19 Sedona Conf.J at 131 (Principle 7) ..... 9
Rules

Fed. R. Civ. P. 26(b)(l) ................................................................................................................... 3
Fed. R. Civ. P. 26(b)(2)(C) ............................................................................................................. 4
Fed. R. Civ. P. 26(c)(l) ................................................................................................................... 3
Fed. R. Civ. P. 37(a)(l) ................................................................................................................. 12
Fed. R. Civ. P. 37(a)(3)(B) ............................................................................................................. 9
Fed. R. Civ. P. 37(a)(4) ................................................................................................................... 9
Local Rule 26.l(f) ......................................................................................................................... 12




                                                                          ii
         Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 4 of 18




       Plaintiff Polysciences ("Plaintiff' or "Polysciences) has filed a Motion to Compel

Compliance with Subpoena ("Motion") after Non-Party Mathew Griffin ("Griffin") has properly

objected to and produced all relevant and responsive documents in his sole possession, custody

or control for their Subpoena to Produce Documents ("Subpoena"). Griffin has further attempted

to facilitate access to his computer and cloud accounts so that Polysciences can know, beyond all

reasonable doubt, that their confidential information was not, and will never be, misappropriated

by Griffin. However, despite Griffin's efforts to provide Polysciences appropriate discovery,

Polysciences' counsel has acted in bad faith towards Griffin, been unresponsive, and now brings

this unnecessary Motion before the Court after ignoring Griffin for a month. Accordingly,

Griffin respectfully asks the court to deny Polysciences' Motion.

I. BACKGROUND

       Griffin was employed at Polysciences from August 3, 2015 until August 30, 2019.

Declaration of Griffin (Attached herein as Exhibit "l"), ,I3,6. Griffin resigned from

Polysciences on August 9, 2019 after accepting an employment offer with significantly higher

compensation from a non-competing company Greene Tweed in Kulpsville, PA. Id            ,rs.After
learning of Griffin's resignation, Masrud asked Griffin to help Serochem in his free time. Id ,I13.

       On July 27, 2020 Polysciences filed a complaint against Joseph T. Masrud ("Masrud")

for trade secret misappropriation and breach of contract because Serochem, Masrud' s company,

was selling competing PEI transfection reagents. On August 28, 2020, Polysciences served a

vague, overly broad, and highly irrelevant Subpoena for Document Production on Griffin's

attorney. The Subpoena is attached herein as Exhibit "A". The Subpoena was unreasonably

duplicative in that it seeks virtually identical information to the discovery requests from Masrud.

CompareEx. A with ECF No. 23-4 (Exhibit B of Polysciences' Motion to Compel Discovery).


                                                 1
         Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 5 of 18



As a result of Polysciences' Subpoena, Griffin's limited financial resources were depleted and

Griffin promptly informed Polysciences he would be proceeding without an attorney on

September 21, 2020. Declr Griffin ,r20. Griffin served his initial objections and production on

Polysciences on September 25, 2020. Griffm's initial responses and objections are attached

herein as Exhibit "B".

       Polysciences sent an initial deficiency letter on October 7, 2020, attached herein as

Exhibit "C". In response, Griffin disclosed withheld documents on October 13, 2020. See Page

1 of Exhibit E of Polysciences' Motion. Polysciences' October 16, 2020 response letter did not

mention or seek any production of the withheld documents. Letter from Polysciences' counsel

attached herein as Exhibit "D". Griffin and Polysciences' counsel had a meet and confer on

October 20, 2020, where the parties discussed forensics, but following this meeting

Polysciences' counsel did not further seek the production of any documents. Griffin a provided a

follow-up letter on October 21, 2020 committing to produce a supplemental production the

following week. Exhibit "E". On October 22, 2020 Polysciences' counsel sent a letter

demanding, for the first time, the immediate production of irrelevant and duplicative documents

Exhibit "F".

       Griffin produced the promised supplemental documents on October 26, 2020, a fact that

Polysciences' omits in its Motion. Letter detailing supplemental production attached herein on

Exhibit "G". Email to Polysciences' counsel with production and letter attached herein as

Exhibit "H". Polysciences has not claimed any deficiencies to Griffin's supplemental

production until filing their Motion. Declr. Griffin ,r2s. However, Polysciences has since used

documents contained within the production as an exhibit. See ECF No. 31 at 6.




                                                2
          Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 6 of 18



        Polysciences moved to add Griffin as a defendant on November 25, 2020. See ECF No.

24. Thereafter, and despite already having all relevant and responsive documents in Griffin's

sole possession, Polysciences filed a Motion to Compel Compliance with Subpoena on

December 3, 2020.

II. GRIFFIN HAS ADEOUATEL Y COMPLIED WITH THE SUBPOENA

        Parties may obtain discovery regarding any nonprivileged matter that is relevant to the

party's claim or defense and proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties' relative access to relevant

information, the parties' resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit. Fed. R.

Civ. P. 26(b)(l).

        "Although the scope of discovery under the Federal Rules is unquestionably broad, this

right is not unlimited and may be circumscribed." In re Domestic Drywall Antitrust Litigation,

300 F.R.D. 234,238 (E.D. Pa. 2014) (quoting Bayer AG v. Betachem, Inc., 173 F.3d 188, 191

(3d Cir. 1999)); Frankv. Honeywell Int'/, Inc., No. 15-00172, 2015 U.S. Dist. LEXIS 106453,

2015 WL 4770965, at *4 (E.D. Pa. Aug. 12, 2015) (stating that "[c]ourts have significant

discretion when resolving discovery disputes"). Discovery requests may be curtailed to protect a

person from whom discovery is sought from "annoyance, embarrassment, oppression, or undue

burden or expense." Fed. R. Civ. P. 26(c)(l).

        Moreover, the courts must limit the frequency or extent of discovery otherwise allowed

by these rules if it determines that: (i) the discovery sought is unreasonably cumulative or

duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive; (ii) the party seeking discovery has had ample opportunity to



                                                  3
            Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 7 of 18



obtain the information by discovery in the action; (iii) the proposed discovery is outside the

scope permitted by Rule 26(b)(l). Fed. R. Civ. P. 26(b)(2)(C).

       Griffin has already produced all relevant and responsive documents in his sole

possession, custody, or control for all of Polysciences' requests. Griffin's production to date

includes, without limitation:

       •     All relevant and responsive text messages between Griffin, Masrud and Serochem' s

             Chemist.

       •     All relevant and responsive physical and electronic notes related to Serochem in

             Griffin's sole possession, custody, or control.

       •     All responsive items from Griffin's day planners from January 2019 to August 2019

             (Griffin's last eight months of employment at Polysciences).

        •    All emails and attachments from or to Polysciences' email servers in Griffin's

             possession.

       Despite Polysciences' claim that Griffin has improperly redacted many documents in his

production, Griffin has only redacted Serochem' s PEOx supplier information as a trade secret

and irrelevant personal items from his text messages and day planners. Regardless, Griffin

understands that Masrud has since disclosed Serochem's PEOx supplier to Polysciences'

counsel, so there is now no relevant and responsive information being withheld from

Polysciences because of Griffin's redactions.

       Much of Polysciences' Subpoena served on Griffin is highly duplicative in that it is

virtually identical in what it sought from and what was produced by Masrud. Compare Ex. A

with ECF No. 23-4. Griffin should not have to provide purely a duplicative production of

Serochem' s documents that Polysciences has already obtained from Masrud. Griffin has



                                                   4
         Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 8 of 18



produced all additional responsive documents that were in his sole possession, custody, or

control, and no basis exists to grant Polysciences' Motion.

       Request No. 10 seeks production of"All Documents and things concerning or relating to

any comparison of any of Serochem' s PEI Products to any other product, including but not

limited to Polysciences' PEI Products."

       Griffin properly objected to this request on the grounds of relevance. Polysciences has

not articulated how comparisons that do not involve the use or disclosure of Polysciences

confidential information are relevant to any party's claims or defenses, which is about

misappropriation of confidential and/or trade secret information. Nevertheless, and despite

Polysciences ' assertion to the contrary, Griffin has produced responsive documents for this

request in the form of text messages between him and Masrud. Masrud has already produced all

additional documents responsive to this request.

       Request No. 11 seeks "All documents and things concerning any attempt by you, and/or

Serochem to develop or create a product containing PEI."

       Griffin properly objected to this request on the grounds it is duplicative with the

discovery production Masrud has already provided. Masrud has already produced all the

development and manufacturing records for Serochem' s PEI transfection reagents for

Polysciences. See Page 2 of ECF No. 34. In addition, Griffin has produced hundreds of text

messages between himself, Masrud and Serochem's chemist detailing Serochem's development

efforts. Masrud's Interrogatory No. 4 Answer also lays out all Serochem's development steps in

detail. See Page 6-10 ofECF No. 23-5. Griffin's supplemental production further included

relevant and responsive electronic notes in his sole possession. No additional responsive

documents exist.



                                                   5
          Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 9 of 18



        Request No. 12 seeks "All documents and things concerning information or materials

concerning Polysciences and/or Polysciences' PEI Products that were available to you or created,

maintained or obtained by you in connection with his work with Polysciences in an employment,

consulting or any other capacity."

        Griffin properly objected to this request on the grounds of relevance to the extent that it is

asking for any information other than Polysciences' confidential information in Griffin's

possession, custody, or control. As part of Griffin's supplemental production, Griffin produced

all emails from or to Polysciences email servers in his possession, some of which refer to

Polysciences' PEI transfection reagents. As stated before, Griffin does not have any further

responsive and relevant documents in his possession, custody, or control. Page 6 of Ex. E and

Declr. Griffin ,I23.

        Request No. 13 seeks production of "All documents and things reflecting or referring to

any meetings you had with any persons at Polysciences from 2015 to present, including, without

limitation any meeting notes, communications between you and any persons at Polysciences."

        Griffin properly objected to this request on the grounds of relevance to the extent that it

seeks information that is not Polysciences' confidential information. Notwithstanding, Griffin

has produced responsive documents to this request, namely images from his planner from

January 2019 to August 2019 (Griffin's last eight months of employment at Polysciences ). To

date, Polysciences has ignored Griffin's October 23, 2020 email, accepting Polyscience's offer to

produce his day planner images if Polysciences will reimburse Griffin to independently have

them scanned and Griffin can redact his private personal information before production. See

email to Eric E. Reed dated October 23, 2020 attached as Exhibit     "I". Polysciences' never




                                                  6
         Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 10 of 18



responded. Declr. Griffin ,r24. Griffin does not have further responsive and relevant documents

in his sole possession, custody, or control.

        Request No. 14 seeks production of"All documents and things concerning Polysciences'

PEI Products in you's [sic] possession, in hard copy or electronic version including, without

limitation, any and all documents obtained from any Polysciences server, document management

system, email account, personal computer, external hard drive, cloud storage."

        Griffin properly objected this request on the grounds of relevance to the extent that it

seeks any information other than Polysciences' confidential information in Griffin's possession,

custody, or control. Griffin has already produced all emails from or to Polysciences email servers

that are in his possession, some of which refer to Polysciences' PEI transfection reagents. Griffin

does not have any further responsive and relevant documents in his possession, custody, or

control. Declr. Griffin ,r23.

        Request No. 15 seeks production of"All documents and things concerning Polysciences

customers, including, without limitation, any and all customer lists, contact names, transaction

records and communication."

        Griffin properly objected to this request on the grounds of relevance to the extent that it

seeks information other than Polysciences' confidential information in Griffin's possession,

custody or control. As stated before, Griffin does not have any relevant, responsive documents to

this request in his possession, custody, or control. Page 8 of Ex. E. Declr. Griffin ,r23.

        Request No. 16 seeks production of"All documents and things containing information

obtained from or supplied by Polysciences and downloaded to drop box or any other data storage

retrieval system including personal computers, external hard drives or data storage devices."




                                                  7
         Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 11 of 18



       Griffin properly objected to this request on the grounds of relevance to the extent that it

seeks any information other than Polysciences' confidential information in Griffin's possession,

custody, or control. Griffin has already produced all of the emails from or to Polysciences'

servers in his possession. Griffin does not have any further relevant and responsive documents in

his possession, custody, or control. Declr. Griffin ,I23.

       Strangely, Polysciences contends that "Mr. Griffin further inappropriately objects to

producing documents responsive to this Request because such documents can be alternatively

obtained from Mr. Masrud." Motion at Page 21. Griffin makes no such objection. See Exhibit B

at Page 18-19.

       Request No. 19 seeks production of "All PEI product formulations, PEI test data or PEI

product performance information."

       Griffin properly objected to this request on the grounds of relevance to the extent it seeks

information other than Serochem's product formulations or confidential Polysciences

information in Griffin's possession. Further, Griffin properly objected to the purely duplicative

production ofSerochem's information that Masrud has already produced. Masrud has already

produced all of Serochem's manufacturing, testing, and performance records related to its PEI

transfection reagents as part of discovery. In supplemental production, Griffin has produced

relevant and responsive electronic notes in his sole possession. Griffin does not have further

relevant and responsive documents in his sole possession, custody, or control. All other

responsive and relevant information has been produced by Masrud.

       As set forth above, for each request Griffin has properly objected to and produced all

relevant and responsive documents in his sole possession, custody, or control for each one of

Polysciences' requests. Griffin should not be compelled to produce the exact same, duplicative



                                                  8
        Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 12 of 18



information that Masrud has already produced. Accordingly, Griffin respectfully asks the court

to deny Polysciences Motion to compel any further responses to Requests No. 10, 11, 12, 13, 14,

15, 16 and 19.

III. THERE IS NO BASIS FOR POL YSCIENCES TO COMPEL FORENSICS

       If a producing party does not provide adequate response to a request for Electronically

Stored Information ("ESI"), the requesting party may move to compel adequate production for

ESL See Fed. R. Civ. P. 37(a)(3)(B), Fed. R. Civ. P. 37(a)(4); see, e.g., Treppel V. Biovail Corp.,

249 F.R.D. 111, 117 (S.D.N.Y.2008) (plaintiff moved to compel production of backup tapes.) To

obtain relief, the requesting party must show (1) a reasonable basis (i.e., beyond mere

speculation) that there likely is other ESI or there was ESI and it has been destroyed, (2) the

responding party's steps to produce or preserve relevant ESI were inadequate, and (3) additional

efforts by the responding party to produce relevant ESI are warranted. See Sedona Conference,

Sedona Principles, Third Edition, 19 Sedona Conf.J at 131 (Principle 7); see, e.g., Hubbard v.

Potter, 247 F.R.D. 27,29-30 (D.D.C.2008) (motion to compel denied when Plaintiff only alleged

theoretical possibility that there was more ESI); DisabilityRight Council v. WashingtonMetro.

TransitAuth., 242 F.R.D. 139, 145-46 (D.D.C.2007) (motion to compel granted when Plaintiff

showed Defendant did not properly instruct employees to retain relevant ESI and did nothing to

stop automatic destruction of e-mails); see also John B. v. Goetz, 531 F.3d 448, 460-61 (6th Cir.

2008) (mere skepticism that party has not produced all relevant information is not sufficient to

warrant drastic electronic-discovery measures; when there was no evidence that defendants

intentionally destroyed relevant ESI in past or would refuse to preserve and produce relevant ESI

in the future, court abused its discretion by ordering forensic imaging). Polysciences fails to




                                                 9
         Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 13 of 18



satisfy any of the elements required to compel Griffin's compliance with their requests for mirror

imaging and forensics of Griffin's personal devices.

       Polysciences offers no supportable basis that there likely is other ESI in Griffin's

possession. Within their Motion, Polysciences only offers misleading arguments and incredulity.

Polysciences' disingenuously claims twice that Griffin has admitted additional confidential ESI

likely exists. "Griffin has clearly admitted that his personal computer likely still contains

Polysciences' confidential and proprietary information." Motion at Page 6. "Griffin has admitted

that his personal computer likely still contains Polysciences' confidential and proprietary

information." Motion at Page 9. These contentionsare baseless. Polysciences refers to Griffin's

October 13, 2020 letter, where Griffin simply acknowledged the theoretical basis by which such

information exists. Since then, and only because of Polysciences' consistent refusal to work in

good faith with Griffin to facilitate forensics, Griffin independently performed searches for any

confidential Polysciences ESL Declr. Griffin if23. Griffin was able to determine after a

reasonable search that no Polysciences' confidential information exists on his devices and cloud

storage accounts. Id Griffin has located confidential Polysciences ESI as emails from/to

Polysciences' servers, which he has since produced in full for Polysciences. Id.

       Likely to create a basis where none exists, Polysciences also misleadingly claims in their

Motion that "Griffin left Polysciences to join Masrud at his directly competing start-up

business." Motion at Page 3. This contention is disingenuous. Griffin left Polysciences when he

received an offer with significantly higher compensation from Greene Tweed. Declr. Griffin      ,rs.
Griffin's last day at Polysciences was August 30, 2019. Id    if6. There was no intent to develop a
PEI transfection reagent until after Polysciences ended their relationship with Masrud, on
         Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 14 of 18



September 6, 2019. Id. ~15. By the time Griffin and Masrud had any intent to develop a PEI

transfection reagent, Griffin had no access to Polysciences' confidential ESL

       Similarly, Polysciences has put forth specious "evidence of wrongdoing" by Griffin in

past filings. ECF No. 15. See Exhibit A and Exhibit B ofECF No 15. These emails, which~

curiouslydo not show the receiving email address, are actually showing internal Polysciences

emails occurring for Polysciences' benefit, and not a nefarious diversion of Polysciences'

confidential information to external personal emails as Polysciences' implies. Declr. Griffin ~11-

12.

       Polysciences offers no reasonable claims that Griffin's efforts to produce and preserve

relevant ESI were inadequate. Polysciences has only expressed incredulity without any

supporting evidence. Skepticism that all relevant ESI was not produced does not justify a

forensic inspection. John B., 531 F .3d at 460.

       Finally, Polysciences offers no basis that further production of ESI is even warranted.

After obtaining all relevant and responsive documents from Masrud and Griffin, Polysciences

continues to evade specifying any information that they are claiming was misappropriated. Given

this, it is unclear what good-faith basis Polysciences has to now demand invasive imaging and

forensics of Griffin's personal devices.

       In addition to lacking the basis to compel forensics of Griffin's personal devices,

Polysciences has attempted to impose an unreasonably vague, irrelevant and burdensome

forensic protocol on Griffin rather than work with Griffin to search his personal laptop for
                                                           '
Polysciences' ESI with reasonability specificity. The forensic efforts between Polysciences and

Masrud have completely stalled since October due the poor design of the protocol, and yet

Polysciences claims that Griffin should agree to this same protocol. ECF No. 34 at 1.



                                                  11
         Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 15 of 18



Polysciences cannot reasonably compel forensic access to Griffin's devices when there isn't even

a viable protocol.

       Further, as Polysciences acknowledges, Griffin has expressed reasonable concerns to

Polysciences' counsel that Polysciences could obtain and disclose confidential information to the

harm of Griffin, Griffin's current employer, or Serochem. While it is true that there is a

Protective Order in place between the parties, and moreover Griffin has agreed to it,

Polysciences' has already violated this order twice in the course of this litigation and released

clearly marked confidential information in the public domain. See ECF No. 23, 24, 25.

Polysciences only took steps two days later to fix their mistake after both Griffin and Masrud' s

counsel pointed out that they had violated the protective order. Such incidents raise concerns

about Polysciences' ability or willingness to comply with the Protective Order they are also

claiming gives them a basis to request invasive access to irrelevant information.

       Because Polysciences' request to compel forensics of Griffin's personal electronic

devices lacks any valid basis, and even moreover because of the demonstrated risk of careless

disclosures by Plaintiff, the Court should deny Polysciences motion to compel forensics of

Griffin's personal devices.

IV. POLYSCIENCES HAS NOT CONFERRED IN GOOD FAITH WITH GRIFFIN

       A party may move for an order compelling disclosure or discovery. The requesting party

must attach a certificate to the motion stating that it conferred or attempted to confer with the

other parties in good-faith effort to resolve the dispute without court action. Fed. R. Civ. P.

37(a)(l), Local Rule 26.l(t). Courts can deny a motion to compel if the movant has not conferred

properly. See Kidwiler v. ProgressivePalverdeIns., 192 F.R.D. 193, 196-97 (N.D.W.Va.2000).




                                                 12
           Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 16 of 18



Polysciences' counsel has failed to confer in good faith with Griffin and they have made no

certification of conferring in good faith in their motion.

       Polysciences has sought forensic access to Griffin's computer because of the theoretical

possibility of confidential Polysciences ESL Griffin has attempted to facilitate Polysciences'

access so that Polysciences can know that Griffin dido 't use their confidential ESI for Serochem.

However, because this possibility exists purely from Polysciences' own negligence, and

moreover because Griffin simply cannot afford counsel, Griffin has fairly asked for assistance

with attorney's fees associated with complying with the forensic protocol. Polysciences has

refused.

       Rather than work with Griffin to resolve this issue, Polysciences' counsel has repeatedly

tried to mislead Griffin. During their September 25, 2020 meet and confer, Polysciences' counsel

Eric E. Reed ("Reed") said that if Griffin.first agreed to forensics, they would do "in person"

forensics, where Griffin could limit the production volume to a manageable amount by directing

the analyst about which folders may contain responsive information. Griffin asked Reed to put

this offer in writing, but Reed never did so. Declr. Griffin ,r21.

        Griffin then later attempted to facilitate Reed's verbal offer for in-person in Griffin's

October 21, 2020 letter. Griffin writes "I am willing to offer my computer, external hard drives,

and cloud storage accounts for forensic review for the purpose of identifying any confidential or

proprietary Polysciences information contained therein ..... To limit and/or avoid attorneys' fees,

I am willing to sit with a neutral forensic effort [sic] pursuant to a mutually agreed upon protocol

that is reasonably tailored to capture only Polysciences' confidential information to accomplish

this goal." Page 8 of Ex. E. Reed accepted the offer in his October 22, 2020 letter. Reed wrote

"Polysciences will accept your offer of a forensic review of your computer, external hard drives,



                                                  13
         Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 17 of 18




and cloud storage accounts for the purpose of identifying any Polysciences information

contained therein. Polysciences also agrees to the proposal that you may sit with a neutral

forensic expert, pursuant to a mutually agreed upon protocol that is reasonably tailored to capture

only Polysciences' information to accomplish this goal." Ex. F. On October 26, 2020 Griffin sent

a draft protocol based off their past discussions. (The protocol was attached to the supplemental

production email. Ex. H.)

       Reed responded on November 2, 2020 with a revised protocol. Email attached herein as

Exhibit "J". Reed wrote "Attached is a revised protocol (revisions tracked) based on prior

discussions and our experience of what's working and not with Mr. Masrud." Id. Reed's

statement was stunningly insincere. Many revisions did not appear to be tracked as claimed.

Moreover, The protocol was nothing as Griffin had discussed with Reed during conferences.

Rather, the protocol was extremely broad and invasive. Masrud's forensics have completely

stalled since October. Page 1 of ECF No. 34. So, it remains unclear what Reed means when he

says "what's working" with respect to Masrud's forensics in November.Ex. J. Regardless,

Griffin provided a revised protocol on November 4, 2020. Email to Reed is attached herein as

Exhibit "K". Polysciences' counsel never responded or conferred on forensics again until

bringing this Motion a month later. Declr. Griffin ,I25.

       Griffin has made every reasonable effort to provide Polysciences' the documents and

access they are looking for, but to date they have not pursued it in a fair, reasonable or

responsive manner. Because Polysciences has failed to confer with Griffin in good faith their

motion should be denied in its entirety.

V. CONCLUSION




                                                 14
          Case 2:20-cv-03649-PBT Document 37 Filed 12/17/20 Page 18 of 18



       Because Griffin's responses and production for Polysciences' Subpoena to date have

been proper, Polysciences' forensic requests lack any basis, and Polysciences' counsel has failed

to confer in good faith with Griffin, Griffin respectfully asks the court to deny Polysciences'

Motion.



 Dated: December 17, 2020                          Respectfully submitted,



                                                   ~W.~·iffin
                                                   1705 Morris Ct.
                                                   No11h Wales, PA 19454
                                                   Telephone: (330) 240-7551
                                                   Email: mgriffin 1705(a),gmail.com
                                                                         ~




                                                   Unrepresented Non-Party




                                                 15
